             Case MDL No. 2814
Case 2:18-ml-02814-AB-FFM       Document
                            Document 701 204
                                          FiledFiled 12/03/19
                                                12/11/19  PagePage
                                                               1 of 21 ofPage
                                                                          2 ID #:34789




                                  UNITED STATES JUDICIAL PANEL                        12/11/2019
                                               on
                                   MULTIDISTRICT LITIGATION                                 DD




    IN RE: FORD MOTOR CO. DPS6 POWERSHIFT
    TRANSMISSION PRODUCTS LIABILITY
    LITIGATION                                                                              MDL No. 2814



                                      (SEE ATTACHED SCHEDULE)



                            CONDITIONAL TRANSFER ORDER (CTO í32)



    On February 2, 2018, the Panel transferred 75 civil action(s) to the United States District Court for
    the Central District of California for coordinated or consolidated pretrial proceedings pursuant to 28
    U.S.C. § 1407. See 289 F.Supp.3d 1350 (J.P.M.L. 2018). Since that time, 404 additional action(s)
    have been transferred to the Central District of California. With the consent of that court, all such
    actions have been assigned to the Honorable Andre Birotte, Jr.

    It appears that the action(s) on this conditional transfer order involve questions of fact that are
    common to the actions previously transferred to the Central District of California and assigned to
    Judge Birotte.

    Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
    Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
    Central District of California for the reasons stated in the order of February 2, 2018, and, with the
    consent of that court, assigned to the Honorable Andre Birotte, Jr.

    This order does not become effective until it is filed in the Office of the Clerk of the United States
    District Court for the Central District of California. The transmittal of this order to said Clerk shall
    be stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
    Panel within this 7íday period, the stay will be continued until further order of the Panel.



                                                           FOR THE PANEL:

                       Dec 03, 2019

                                                           John W. Nichols
                                                           Clerk of the Panel
             Case MDL No. 2814
Case 2:18-ml-02814-AB-FFM       Document
                            Document 701 204
                                          FiledFiled 12/03/19
                                                12/11/19  PagePage
                                                               2 of 22 ofPage
                                                                          2 ID #:34790




     IN RE: FORD MOTOR CO. DPS6 POWERSHIFT
     TRANSMISSION PRODUCTS LIABILITY
     LITIGATION                                                                       MDL No. 2814



                        SCHEDULE CTOí32 í TAGíALONG ACTIONS



       DIST      DIV.      C.A.NO.       CASE CAPTION                                      CACD No.


     CALIFORNIA EASTERN

       CAE        2       19í02300       May v. Ford Motor Company     2:19-cv-10469-AB-FFM
       CAE        2       19í02303       Venegas v. Ford Motor Company 2:19-cv-10470-AB-FFM

     CALIFORNIA NORTHERN

       CAN        3       19í07535       Lavalley et al v. Ford Motor Company 2:19-cv-10471-AB-FFM
       CAN        3       19í07538       Grant et al v. Ford Motor Company
                                                                             2:19-cv-10472-AB-FFM




                                        I hereby attest and certify on _________
                                                                       12/11/2019
                                        that the foregoing document is full, true
                                        and correct copy of the original on file in
                                        my office, and in my legal custody.

                                        CLERK U.S. DISTRICT COURT
                                        CENTRAL DISTRICT OF CALIFORNIA
                                         Derek Davis
                                        DEPUTY CLERK
